Citation Nr: 1128595	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  10-08 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant's deceased spouse is a veteran for the purpose of establishing the appellant's basic entitlement to VA death benefits.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The appellant is seeking entitlement to VA death benefits as the surviving spouse of her husband who died in May 1993.  The appellant has asserted that the decedent served as a recognized guerilla in the Armed Forces of the United States from March 1942 to September 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) above, which held the appellant was not eligible for VA death benefits because the her husband did not have qualifying military service to establish eligibility for VA benefits.

On her April 2010 substantive appeal, submitted via VA Form 9, the appellant indicated that she wanted a Board hearing via video conference.  The appellant was scheduled a video conference hearing in June 2011 and notice of the hearing was sent to her address of record; however, the appellant did not appear for the scheduled hearing and she has not provided good cause as to why a new hearing should be scheduled.  The Board, then, finds that all due process has been satisfied with respect to the appellant's right to a hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant's deceased husband had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces.

CONCLUSION OF LAW

The appellant's deceased husband was not a veteran and, thus, she is not eligible for VA benefits based on his service.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing law provides that VA death benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. § 1304, 1310, 1311, 1318, 1541 (West 2002 & Supp. 2010).  

The term "veteran" is defined by law as a person who served in the active military, naval or air service, and was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2010).  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2010).

Recognized Philippine guerrilla service (under a commissioned U.S. officer or a commissioned officer of the Commonwealth Army, recognized by and cooperating with U.S. Forces) is qualifying service for VA compensation benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Service department certifications will be accepted as establishing both recognized guerrilla service and unrecognized guerrilla service (under a recognized commissioned officer, who was a former member of the U.S. Armed Forces or the Commonwealth Army). 38 C.F.R. § 3.40(d)(2).  

The following certifications by the service departments will be accepted as establishing guerrilla service: (1) recognized guerrilla service; (2) unrecognized guerrilla service under a recognized commissioned officer only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army.  This excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2) (2010).

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation, or burial benefits, VA may accept evidence of service submitted by an appellant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:

(1) the evidence is a document issued by the service department.  A copy of an original document is acceptable if the copy was issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody; and

(2) the document contains needed information as to length, time, and character of service; and

(3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  

38 C.F.R. § 3.203(a) (2010).  

When the claimant does not submit evidence of service or the evidence does not meet the requirements mentioned above, VA shall request verification of service from a service department.  See 38 C.F.R. § 3.203(c).

The Court of Appeals for Veterans Claims has held that VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the United States Armed Forces.  Service department findings, therefore, are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

As noted, the appellant has asserted that the decedent served as a guerilla in the service of the Armed Forces of the United States and that, such service renders her eligible for VA death benefits as his surviving spouse.  In support of her claim, the appellant has provided information regarding the unit to which the decedent was assigned during his military service, as well as lay statements from individuals who attest that the decedent had military service.  In March 2007, R.L.S. submitted a statement asserting that the decedent was a member of the "125 H Regimen 4th Battalion 6th Division."  In December 2009, A.F. submitted a statement asserting that the decedent participated in the anti-Japanese resistance movement in the Philippines under the Anderson Fil-American guerillas.  

In this regard, the appellant also submitted copies of identification cards showing that the decedent (1) served in the Anderson Fil-American guerillas from March 1942 to September 1945 and (2) was registered with the Office for Senior Citizen Affairs in the Republic of the Philippines.  The appellant also submitted a copy of an undated certificate bearing the signature of President Obama recognizing the decedent's service in "the Armed Forces of the United States."  

In January and June 2009, the RO provided the National Personnel Records Center (NPRC) with the information provided by the appellant regarding the decedent's alleged service in the U.S. Armed Forces and requested that verification of the decedent's service be provided.  In June and September 2009, the NPRC reported that the decedent had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

During the pendency of this claim and appeal, the appellant provided additional information regarding the decedent's alleged military service in the U.S. Armed Forces.  As a result, the RO provided the NPRC with the new information provided by the appellant and requested that it verify the appellant's service a third time, to which the NPRC provided the same response that the decedent did not have service as a member of the Philippine Commonwealth Army in the service of the United States Armed Forces.  See VA Form 21-2101, received in December 2010.  

While the appellant has attempted to establish the decedent's service in the U.S. Armed Forces by submitting the various documents listed above, the Board notes that she has not submitted a DD Form 214, original Certificate of Discharge, or any other document issued by the service department which can be accepted as sufficient evidence showing qualifying service in accordance with 38 C.F.R. § 3.203(a)(1).  As such, the information and evidence submitted by the appellant may not be accepted as verification that the decedent had active service for the purpose of determining eligibility for VA benefits.  

The appellant has asserted that verification from the NPRC is not always accurate because of the fire that occurred in 1973 and that her husband's records would have been in the area most damaged by the fire.  The Board has considered the appellant's assertions; however, the Board finds probative that the NPRC was provided with the information submitted by the appellant regarding the decedent's military service, including his units of assignment, and certified that the decedent had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Indeed, despite the appellant's assertions and the documents submitted in support of her claim, the verification from the NPRC is binding on VA and VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  

Accordingly, the Board finds the appellant's deceased husband did not have the requisite active military service and was not a "veteran" so as to establish the appellant's basic eligibility for VA death benefits based on his service.  The law is dispositive in this matter and, thus, the claim must be denied because of the absence of legal merit or entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).  

VA's duties to assist and notify have been considered in this case.  However, as the law, and not the facts, is dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Indeed, the enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

Because qualifying service and how it may be established are outlined in statutes and regulations, to which the Board is bound, and because service department certifications of service are binding on VA, the Board's review is limited to interpretation of the pertinent law and regulations.  In this case, the law is dispositive and basic entitlement to VA death benefits is precluded as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).

ORDER

The appeal to establish veteran status for the appellant's deceased husband, and her basic entitlement to VA death benefits, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


